Citation Nr: 0124545	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  97-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic phlebitis of 
the right leg with venous obstruction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The appellant had active duty with the United States Army 
from July 1977 to July 1980.  He also served in the Alabama 
Army National Guard from December 1976 to July 1977, March 
1982 to March 1985, and July 1987 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), in which service connection was denied 
for right leg shin splints and for chronic phlebitis of the 
right leg with venous obstruction.

In March 1998, the Board denied the claim of entitlement to 
service connection for right let shin splints and remanded 
the claim of entitlement to service connection for chronic 
phlebitis of the right leg with venous obstruction for 
further development.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the appellant.  
The appellant and his representative were notified of the 
information and evidence needed to substantiate this claim, 
and the RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The preponderance of the competent and probative evidence 
shows that the chronic phlebitis of the right leg with venous 
obstruction was first shown after the appellant's period of 
active duty and that it is not otherwise related to the 
appellant's period of active duty.  

3.  The chronic phlebitis of the right leg with venous 
obstruction preexisted his periods of service with the 
Alabama Army National Guard from March 1982 to March 1985 and 
from July 1987 to January 1996.

4.  The chronic phlebitis of the right leg with venous 
obstruction is a disease of the veins.

5.  There is medical evidence that there was an increase in 
severity of the chronic phlebitis of the right leg with 
venous obstruction after the appellant enlisted in the 
Alabama Army National Guard in March 1982.

6.  The is no medical evidence showing a permanent increase 
in the right leg vascular disease during a period of active 
duty for training, and if there was an increase in severity 
of the disease during a period of active duty for training it 
was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  Chronic phlebitis of the right leg with venous 
obstruction was not incurred in or aggravated by the 
appellant's period of active duty.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R § 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).

2.  Chronic phlebitis of the right leg with venous 
obstruction preexisted the appellant's periods of active duty 
for training; the preexisting chronic phlebitis of the right 
leg with venous obstruction was not aggravated by such 
service.  38 U.S.C.A. §§ 101, 1131, 1153, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,558 (Sept. 21, 2001) (to 
be codified as amended at 38 C.F.R § 3.6(a)); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§ 3.159); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306; 4.104, 
Diagnostic Code 7121 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records for his period of 
active duty are unavailable.  As noted below, the RO has 
attempted to obtain those records from the National Personnel 
Records Center (NPRC), the U.S. Army Reserve Personnel Center 
(ARPERCEN), and the Adjutant General of the State of Alabama.   

The medical evidence shows that on February 28, 1982, the 
appellant was hospitalized at the Northeast Alabama Regional 
Medical Center for complaints of pain in the right calf, 
which had begun four days earlier.  The admission form notes 
that his previous admission date had been in April 1981; the 
nature of the hospitalization was not reported.  On current 
admission, it was noted that he reported pain in the left leg 
for 3 days, and that he currently had pain and swelling in 
the right calf of spontaneous onset.  It was also reported 
that he had no history of injury.  He was treated and 
discharged on March 4, 1982, and was to take Coumadin daily.  
The final diagnosis was deep vein thrombophlebitis of the 
right leg.

The appellant underwent his entrance examination for the 
Alabama Army National Guard on March 15, 1982.  In the report 
of medical history, he denied leg cramps.  He reported having 
been hospitalized earlier that month for a leg disorder.  On 
physical examination, the lower extremities were normal.  On 
March 20, 1982, his post-active duty service with the Alabama 
Army National Guard began.  

The appellant was again hospitalized at the Northeast Alabama 
Regional Medical Center in May 1982 and February 1983.  On 
admission to the May 1982 hospitalization, he complained of 
right lower leg swelling and reported that he had been 
playing a lot of basketball for the past two days.  The 
diagnoses were questionable mild compartment syndrome and 
possible superficial phlebitis.  The appellant had a period 
of active duty for training from June 12 to June 26, 1982, 
during which he strained his back.  When hospitalized in 
February 1983, it was noted that he had a one-month history 
of thrombophlebitis of the right leg, resulting in marked 
pain and swelling of the thigh and groin.  The final 
diagnosis was thrombophlebitis of the right leg.  

The appellant served on active duty for training from July 9 
to July 23, 1983, and from July 7 to July 21, 1984.  In March 
1985, the appellant completed the period of service with the 
Alabama Army National Guard that had begun in March 1982.   

The appellant was hospitalized at the Northeast Alabama 
Regional Medical Center in July 1985 for an acute 
exacerbation of chronic phlebitis.  He reported that he had 
been treated for phlebitis in the right leg in 1981 and had 
had intermittent trouble since then, with increased 
difficulties in recent weeks.  He denied any known injury of 
the leg.  Diagnostic studies were reported to show extensive 
venous disease causing swelling of the right leg.  The final 
diagnosis was thrombophlebitis of the right lower extremity.  
During hospitalization he was treated by G.O. McGinnis, M.D.

In an August 1985 statement, Dr. McGinnis stated that the 
appellant had a chronic problem with the right leg, which 
might or might not improve with time and treatment.  Dr. 
McGinnis noted that the appellant had an obstruction to the 
veins, which produced swelling, pigmentation and, 
occasionally, episodes with possible infections.  Dr. 
McGinnis indicated that the condition had greatly improved 
and the appellant was able to return to work.  Dr. McGinnis 
said that he would have no difficulty with lifting and that, 
although walking would be beneficial, standing for long 
periods of time would not.  Dr. McGinnis noted that the 
appellant was currently wearing a compression garment, and 
should take short breaks several times a day during work and 
elevate his lower extremities.  

The appellant began another period of service with the 
Alabama Army National Guard in July 1987 and underwent an 
enlistment examination that month.  In the report of medical 
history, he denied any leg cramps.  He said that he had been 
hospitalized for phlebitis of the right lower leg in 1982, 
but had not had any recurrences or other problems.  On 
physical examination, the lower extremities were normal.  It 
was determined that the appellant was qualified for 
enlistment in the Alabama Army National Guard.

On October 16, 1988, the appellant was admitted to Noble Army 
Community Hospital at Fort McClellan, Alabama, for treatment 
of deep venous thrombosis of the right leg with a 
questionable hypercoagulable state.  He underwent a venogram.  
His right leg was swollen, warm and tender.  The treatment 
and hospital course were benign.  He was transferred to the 
Northeast Alabama Regional Medical Center on October 18, 
1988, and his condition upon discharge was good.  In a 
statement prepared on October 21, 1988, the Chief of the 
Patient Administration Division for the U.S. Army Medical 
Department Activity at Fort McClellan, Alabama, noted that 
the appellant was admitted to Noble Army Community Hospital 
on October 16, 1988, for deep vein thrombosis while at Fort 
McClellan for a weekend drill.  It was indicated that he was 
transferred to the Northeast Alabama Regional Medical Center 
because the disorder was not related to his military duties.  
The Army National Guard retirement credits record for the 
appellant reveals that he was not on active duty for training 
at the time of that hospitalization.  

The appellant was hospitalized at the Northeast Alabama 
Regional Medical Center until October 24, 1988.  It was noted 
that he had a history of bumping his "left leg and ankle" on 
a beer keg in 1981 while working and developed phlebitis.  
Dr. McGinnis noted that when he first saw the appellant about 
two years earlier, the appellant had severe swelling of the 
leg, a degree of phlebitis, and possible cellulitis, treated 
with anticoagulants and antibiotics, with improved with 
treatment.  The appellant had done well until this episode.  
The appellant reported that he had pain and went to a doctor 
(at Fort McClellan) but currently he was asymptomatic.  The 
initial impression was chronic, recurrent phlebitis with 
obstruction of the venous system of the right leg.  He was 
maintained on Heparin until regulated with oral 
anticoagulants.  In a discharge summary, Dr. McGinnis noted 
that the appellant had an obvious chronic enlargement of the 
right leg, which did not appear to be very different than was 
previously seen in his episodes several months earlier.  The 
final diagnosis was chronic venous obstruction of the right 
lower extremity with a suspected episode of recent phlebitis. 

The appellant underwent a physical examination in June 1990 
for the Alabama Army National Guard.  In the report of 
medical history, he reported having or having had cramps in 
his legs.  It was also reported that he was hospitalized in 
1988 at the Northeast Alabama Regional Medical Center for 
chronic phlebitis and obstruction of the venous system of the 
right leg.  It was noted that he had cramps in the right leg 
after activities and chronic edema after running, which were 
secondary to chronic phlebitis of the right lower extremity.  
It was also indicated that he had chronic deep venous 
thrombosis.  Physical examination of the right lower 
extremity was enlargement and stasis dermatitis.  It was 
concluded that the appellant had chronic venous obstruction 
of the right leg with a history of phlebitis in the right leg 
and that he currently had chronic edema and skin changes of 
stasis.  It was determined that the appellant was qualified 
for retention, but that he was unable to run or stand on his 
feet for prolonged periods of time.

The appellant underwent another physical examination in 
January 1994 for the Alabama Army National Guard.  In the 
report of medical history, he said that he had had cramps in 
the legs and that he was hospitalized in 1985 for phlebitis.  
Physical examination revealed that the right lower extremity 
was enlarged in comparison to the left and that there was 
swelling of the right lower leg secondary to stasis 
dermatitis.  It was concluded that the appellant had a 
history of chronic phlebitis in the right lower leg with 
stasis dermatitis, and that he was qualified for retention 
but was unable to run.

In October 1994, the appellant received treatment at the 
Surgical Clinic of Anniston, P.A., for an ulceration of the 
right lower extremity.  It was noted that he had had venous 
insufficiency of the right lower extremity since 1981 and had 
scraped his medial malleolus in July 1994 while at camp, 
which had failed to heal.  He received Unna boot treatment, 
and the ulceration healed by the end of the month.  The Army 
National Guard retirement credits record for the appellant 
reveals that he was not on active duty for training during 
July 1994.

On February 5, 1995, the appellant underwent his annual 
medical screening for the Alabama Army National Guard.  He 
reported that he had phlebitis in the right leg and that he 
cut his right leg at "A.T. summer camp."  In a form regarding 
the annual medical certificate for the National Guard, it was 
noted that the appellant had cut his right lower leg in July 
and that the injury was slow to heal.  It was also indicated 
that the injury was treated with an Unna boot from July to 
October and that the appellant was waiting for a permanent 
profile.

On February 21, 1995, the appellant asked C. Kendrick 
Urquhart, M.D., a physician with the Surgical Clinic of 
Anniston, P.A., to write a letter describing his disability 
and reporting the fact that he could run or be on his feet 
for a long period of time.  The treatment records from that 
clinic reveal that on that same day, February 21, 1995, Dr. 
Urquhart sent a letter to the First Battalion of the 167th 
Infantry of the Alabama Army National Guard.  In an undated 
statement to the First Battalion of the 167th Infantry of the 
Alabama Army National Guard (presumably sent on February 21, 
1995), Dr. Urquhart noted that the appellant had been treated 
for venous insufficiency of the right lower extremity and 
that he had had the disorder since 1981.  Dr. Urquhart 
indicated that an open sore had healed after several months 
of treatment with compression garments and topical 
medications and that the appellant had to use a support 
stocking.  Dr. Urquhart also noted that, while the appellant 
was capable of performing light activities, he should not 
perform strenuous lower extremity activities to include 
jogging and repetitive lower extremity motion.  

On April 13, 1995, a medical duty review board recommended 
that the appellant be separated from the Army National Guard 
because his chronic venous insufficiency made him medically 
unfit for retention.

The appellant was again treated for an ulceration of the 
right lower extremity in November 1995 at the Surgical Clinic 
of Anniston, P.A.

In a December 8, 1995, statement, Dr. Urquhart said that the 
appellant had had venous insufficiency of the right lower 
extremity since an injury in 1981.  Dr. Urquhart indicated 
that he originally presented with an open wound, which was 
successfully treated with by Unna boots and, subsequently, 
remained healed for approximately one year with compression 
stockings.  Dr. Urquhart stated that the appellant had 
recently redeveloped his wound and should be exempt from all 
National Guard duties or responsibilities until further 
notice.  

In a December 13, 1995, memorandum, the commanding officer of 
the appellant's National Guard unit noted that over the last 
twelve months of training, the appellant had successfully 
performed the duties required of his military occupational 
specialty, and that although his performance was feasible, 
his physical condition would not withstand the training 
required of a soldier.  The commander reported that the 
appellant had phlebitis (chronic venous insufficiency) and 
that a slight scrape or impact to the leg would cause him to 
be hospitalized and placed under a doctor's care for an 
undetermined period of time.  The commander recommended that 
the appellant be given a medical discharge with a fifteen-
year retirement plan.

On January 6, 1996, the medical duty review board recommended 
that the appellant be separated from the Alabama Army 
National Guard because he was medically unfit for retention.  
On January 17, 1996, the appellant indicated that he 
concurred with the action taken by the medical duty review 
board.  On the same day, he was separated from the Alabama 
Army National Guard and given an honorable discharge.

In his initial, March 1996 claim for VA disability benefits, 
the appellant did not report the date he first had phlebitis 
with venous insufficiency and did not report having been 
treated for it in service.  He indicated that he was first 
treated for that disorder in 1982.

From May to July 1996, the appellant received additional 
treatment at the Surgical Clinic of Anniston, P.A., for his 
right leg disorder.

In a June 7, 1996, letter, the RO informed the appellant that 
it had requested his service medical records from the service 
department, but that he should submit any records in his 
possession.

In response to a VA request for the appellant's entrance and 
separation examinations, it was noted on June 14, 1996, that 
such records were not on file at the National Personnel 
Records Center (Code 13) and that the inquiry had been 
referred to VA address code 11 (ARPERCEN).  On that same day, 
in response to a request for all service medical records, the 
Office of the Adjutant General of the State of Alabama 
provided service medical records from the appellant's service 
with the Alabama Army National Guard.

The appellant was afforded a VA examination on August 1, 
1996.  He reported that in 1982 he initially had severe pain 
and swelling in his right leg and that deep vein thrombosis 
was diagnosed.  He said that the pain and swelling had 
persisted since 1982 and that the additional symptoms of 
ulceration and stasis dermatitis arose later.  Physical 
examination revealed that the right leg was completely 
swollen with a large amount of stasis dermatitis, especially 
on the medial side of the right lower leg, which required the 
wearing of compression dressing.  The diagnosis was a history 
of right deep vein thrombosis with resultant post-phlebitic 
syndrome with residual swelling, stasis dermatitis and 
ulceration.

In an August 2, 1996, statement, Dr. Urquhart noted that he 
had treated the appellant for chronic venous insufficiency of 
the right lower extremity for the past two years and that the 
appellant currently used compressive pressure support 
stockings which limited his activities.  Dr. Urquhart 
recommended that the appellant avoid strenuous activities 
such as jogging and participating in recreational sports.

On August 12, 1996, the appellant underwent an echogram of 
the lower extremities.  The relevant impression was deep 
venous thrombosis within the right superficial femoral vein.

On August 26, 1996, it was indicated that there were no 
service medical records pertaining to the appellant at either 
Code 11 (NPRC) or Code 13 (ARPERCEN) and that the inquiry 
should be referred to the appellant's National Guard unit.

The appellant was afforded another VA examination on August 
27, 1996.  He reported having had problems with his shin 
while on active duty and that he joined the National Guard in 
1982 and that was where had his first episode of phlebitis.  
He said that he had another flare up in 1984, was 
hospitalized at the Anniston Regional Hospital and placed on 
Heparin, and that he had been hospitalized by the VA earlier 
that month for phlebitis and treated with anticoagulants.  
The appellant also reported that he had had ulceration of the 
right ankle in July 1994 and November 1995, treated with Unna 
boots, and that it took six weeks for each ulceration to 
heal.  Physical examination revealed that the appellant 
walked without impediment.  His right lower extremity from 
the groin to the ankle was markedly swollen, and he wore a 
compression-type stocking.  There was no deformity, but there 
was a large scar area with dark pigmentation.  The diagnosis 
was chronic, severe venous insufficiency of the right lower 
extremity.

In his November 1996 notice of disagreement the appellant 
stated that he felt he was being treated very unfairly in 
that it was not his fault that his military medical records 
had been lost.  

In a November 1996 statement of the case, which was sent to 
the appellant and his representative, the RO described its 
efforts to obtain the appellant's service medical records 
from his period of active duty.

In his December 1996 VA Form 9, the appellant reported that 
while on active duty he had had problems with shin splints 
(for which service connection was denied by a March 1998 
decision) and that thrombophlebitis was not diagnosed until 
February 1982.  He stated that he was hospitalized for that 
condition and treated with anticoagulants and on discharge 
from the hospital was told he had to wear support hose.  He 
stated after enlisting in the National Guard in March 1982 he 
had another episode in 1983, and that due to civilian work 
requirements he had not been in the National Guard from March 
1985 until mid-1987.  He said that when he reenlisted in the 
National Guard in July 1987, he told the recruiter that he 
had thrombophlebitis and was advised that it would not bar 
him from reenlisting.  He also said that he told the 
physician who examined him at reenlistment that he had 
thrombophlebitis and wore compression hose.  He noted that in 
1990 and 1994 he was given a temporary profile regarding 
running and prolonged standing and argued that service 
connection for his thrombophlebitis was warranted because he 
felt the problems he had while in the National Guard greatly 
contributed to his present condition.  He also noted that 
when he left active duty in July 1980, he turned in all of 
his service medical and personnel records at Fort Jackson, 
South Carolina.

In an April 1997 VA Form 646 (statement of accredited 
representation in appealed case), the representative stated 
that the appellant's entrance examination report for the 
Alabama Army National Guard contained a notation indicating 
that he was treated for thrombophlebitis at Fort Jackson, 
South Carolina.

In July 1997, a private doctor, Seshadri Raju, M.D., 
performed a stripping of the appellant's right long saphenous 
vein and a transcommissural valvuloplasty of the right 
superficial femoral vein valve.  The exploration of the right 
profundi femoral vein resulted in no repair.  The discharge 
diagnosis following surgery was severe post-thrombotic 
syndrome with stasis ulceration of the right lower extremity.

The representative, in a January 1998 written brief, argued 
that it had been repeatedly contended by and on behalf of the 
appellant that his phlebitis was incurred while on active 
duty.  

In March 1998, the Board remanded the claim of entitlement to 
service connection for chronic phlebitis of the right leg 
with venous insufficiency for further development.

The RO wrote to the appellant in January 1999 and asked him 
to identify the names and addresses of all medical care 
providers, VA and non-VA, who treated or evaluated him for 
phlebitis and/or deep venous thrombosis of the right lower 
extremity since discharge from active duty in July 1980.  The 
RO informed the appellant that the records of the above-
mentioned medical care providers needed to submitted, and 
offered to assist him in obtaining private treatment records.  
A copy of this letter was sent to the representative.  
Apparently in reply, the appellant submitted forms 
authorizing the release of his medical records of treatment 
by S. Raju while he was hospitalized for surgery in July 
1997, records by the River Oaks Hospital for hospitalization 
in July 1997, records by the Dr. McGinnis for treatment while 
he was hospitalized in 1985 and 1988, and records of 
treatment at Northeast Alabama Regional Medical Center in 
Anniston for hospitalization in 1982, 1985 and 1988.  The 
cited records are in the file.  

In January 1999, the RO asked that the Adjutant General of 
the State of Alabama to submit all the appellant's available 
service medical records along with documentation of his 
inactive duty training and periods of active duty for 
training.  Later that month, the Adjutant General of the 
State of Alabama responded to the request by sending the 
appellant's service medical records, which are described 
above, and his Army National Guard retirement credits record.  
As previously mentioned, the appellant's Army National Guard 
retirement credits record reveals that he was not on active 
duty for training when he was hospitalized at Fort McClellan, 
Alabama, on October 16, 1988, or when he allegedly cut his 
right leg at a camp in July 1994.  That document also shows 
that he did not have any periods of active duty for training 
or inactive duty training during his first period of service 
with the Alabama Army National Guard, which was from December 
1976 to July 1977.

The appellant underwent a VA examination in June 2000.  He 
reported that he developed swelling in the right leg one 
morning in 1981 when he was at home and not on annual 
training.  He said that he was hospitalized and that deep 
vein thrombophlebitis was diagnosed.  He indicated that he 
had additional episodes of thrombophlebitis.  He stated that 
he was unable to perform physical training during military 
service because his boots would rub against his leg.  He 
reported that he had not had any recent varicose ulcers.  

Physical examination revealed that the right leg was larger 
than the left leg with a brownish color to about the mid-calf 
level.  The skin on the right leg was thickened and 
discolored.  There was a site of a well-healed ulcer on the 
medial aspect of the right leg above the ankle.  There was 
also a scar on the right groin, presumably a surgical scar.  
The impression was chronic venous insufficiency of the right 
leg with a history of multiple episodes of acute 
thrombophlebitis and a history of stripping of the long 
saphenous vein of the right leg.  

The appellant was afforded another VA examination in April 
2001.  It was noted that he developed thrombophlebitis of the 
right leg in 1982.  It was also noted that he had had 
recurrences of thrombophlebitis up to 1994 and that in 1994 
he skinned his right ankle, which healed slowly.  It was 
indicated that the leg continued to swell whenever he stood 
or walked and that he had a dull aching pain in the leg, 
which was somewhat relieved by elevating the leg.  

Physical examination revealed that the circumference of the 
right leg at the mid-thigh level was larger than that of the 
left leg and there was a soft and compressible mass over the 
area of the femoro-saphenous junction.  The diagnosis was 
residuals of phlebitis with venous obstruction.  The examiner 
noted that there was evidence of increased deficiency since 
the initial manifestation of the disorder, but that it was 
due to the natural progression of the disorder.

In a May 2001 supplemental statement of the case, which was 
sent to the appellant and his representative, the RO informed 
the appellant that service connection was denied for his 
vascular disability because it was not incurred in or caused 
by service.

Legal Criteria

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Service connection may be established for a disability 
resulting from (1) a disease or injury incurred in or 
aggravated by active duty or active duty for training, or (2) 
an injury or covered disease incurred in or aggravated by 
inactive duty training.  The term "covered disease" is 
limited to the following: an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,558 (Sept. 21, 2001) (to be codified as amended at 38 
C.F.R § 3.6(a)); 38 C.F.R. §§ 3.1, 3.6 (2001).  

For the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active duty or active duty for 
training.  38 C.F.R. § 3.303 (2001).

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (2001).  

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2); see also 38 C.F.R. § 3.1(d).  

Every veteran in wartime service or peacetime service after 
December 31, 1946, should be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 
1137 (West 1991); 38 C.F.R. § 3.304 (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  For any veteran with wartime 
service or peacetime service after December 31, 1946, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Medical facts and principles may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. §§ 3.306(a), 
3.306(b) (2001).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as opposed to merely the symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

Post-phlebitic syndrome is a disease of the veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2001).

In the regulations implementing the VCAA of 2000, competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
66 Fed. Reg. at 45,630-32 (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  The regulations pertaining to this claim merely 
implement the VCAA of 2000 and do not provide any rights 
other than those provided by the VCAA of 2000.  See 66 Fed. 
Reg. at 46,629.  

The Board has reviewed the facts of this case in light of the 
new legislation.  As explained below, VA has made all 
reasonable efforts to assist the appellant in the development 
of his claim and has notified him and his representative of 
the information and evidence necessary to substantiate his 
claim and of the efforts to assist him.  Thus, although the 
RO did not have the benefit of the explicit provisions of the 
new regulations, VA's duties have been fulfilled.  
Consequently, the case need not be referred to the appellant 
or his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGPREC 16-92 (July 24, 1992).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  When VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant.  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159 (b)).  
Through letters, the statement of the case, and the 
supplement statements of the case, the appellant and his 
representative have been notified of the information and 
evidence needed to substantiate this claim.  Id. 

In a claim for disability compensation, VA will make efforts 
to obtain the records held by a Federal department or agency.  
VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  66 
Fed. Reg. at 45,630-31 (to be codified as amended at 38 C.F.R 
§ 3.159(c)).  If, after continued efforts to obtain Federal 
records, VA concludes that it is reasonably certain they do 
not exist or further efforts to obtain them would be futile, 
VA will provide the claimant and the representative with oral 
or written notice of that fact.  66 Fed. Reg. at 45,631-32 
(to be codified as amended at 38 C.F.R § 3.159(e)).

Regarding the appellant's service medical records from his 
period of active duty, NPRC and ARPERCEN informed the RO that 
they did not have any service medical records.  The RO also 
attempted to obtain the appellant's active duty service 
medical records from the Adjutant General of the State of 
Alabama.  Although such records apparently are not available, 
the appellant has not claimed that his right leg vascular 
disorder had its onset during or is otherwise relate to his 
period of active service from July 1977 to July 1980.  To the 
contrary, he has repeatedly indicated that it developed in 
1981 or 1982, after active service and prior to his 1982 
enlistment in the National Guard, consistent with the 
relevant medical evidence.  Although the representative 
argues that it has been consistently contended that phlebitis 
was incurred while the appellant was on active duty, this is 
unsupported by the record.  While the appellant claimed to 
have had shin splints while on active duty, no such claim has 
been made in regard to the right leg vascular disorder and he 
has made no allegation that his active duty medical records 
would reflect treatment for thrombophlebitis or even show 
that it existed between July 1977 and July 1980.  In fact, in 
his substantive appeal he reported that thrombophlebitis was 
first found in early 1982.  Thus, an additional search for 
any active duty service medical records is unnecessary and 
likely would be futile.  66 Fed. Reg. at 45,630-31 (to be 
codified as amended at 38 C.F.R § 3.159(c)(2)).  Through the 
November 1996 statement of the case, the RO informed the 
appellant and his representative of efforts to obtain service 
medical records from the appellant's period of active duty.  
66 Fed. Reg. at 45,631-32 (to be codified as amended at 38 
C.F.R § 3.159(e)).
The appellant's service medical records from his service with 
the Alabama Army National Guard are in the file and the RO 
has obtained documentation of the appellant's periods of 
active duty for training.  Although specific dates of 
inactive duty for training (commonly referred to as "drills") 
have not been provided by the military, such are not 
necessary to decide this case.  The appellant's 
thrombophlebitis is shown by the probative evidence to be a 
disease, even though there is a reference in October 1998 
hospital records to his having developed phlebitis after 
bumping his leg on a beer keg.  Additionally, the more 
contemporaneous medical evidence indicates that his symptoms 
arose spontaneously.  Since the disorder is not an injury, 
any period of inactive duty training could not provide a 
basis for granting service connection by incurrence or 
aggravation.  Thus, VA has fulfilled its duty to assist in 
obtaining relevant records from a Federal department or 
agency and has properly notified the appellant and his 
representative of the efforts to obtain such records.  66 
Fed. Reg. at 45,630-31 (to be codified as amended at 38 C.F.R 
§ 3.159). 

The RO obtained the relevant private medical records that 
were not submitted by the appellant and has fulfilled its 
duty to assist in obtaining relevant non-Federal records.  66 
Fed. Reg. at 45,630-31 (to be codified as amended at 38 C.F.R 
§ 3.159(c)(1)).  

The appellant has been afforded multiple VA examinations, and 
the last examination in April 2001 addressed the question of 
any relationship between his disability and service.  
Therefore, VA has satisfied its duty to assist by providing 
medical examinations and obtaining a medical opinion.  66 
Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R § 
3.159(c)(4)).  

Although the claimant in this case is a "veteran" based on 
his period of active duty from July 1977 to July 1980, he is 
not a "veteran" in respect to his National Guard service 
since such service is not active military, naval or air 
service."  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Thus, as to the National Guard service, he is not entitled to 
the presumption of soundness or to the presumption of 
aggravation of any preexisting disability because those 
presumptions are predicated on veteran status/active service.  

As noted above, the appellant has not claimed that his right 
leg venous disorder was incurred or aggravated during his 
period of active duty from July 1977 to July 1980.  Although 
in April 1997 the representative asserted that a National 
Guard entrance examination report shows that he was treated 
for thrombophlebitis at Fort Jackson, South Carolina, this is 
inconsistent with the actual evidence.  The March 1982 Army 
National Guard enlistment examination report and medical 
history questionnaire do not contain any such information, 
although the appellant reported March 1982 treatment for his 
leg.  Also as previously noted, the appellant has never said 
that thrombophlebitis was incurred in or aggravated during 
his period of active duty, and in his March 1996 claim, he 
did not indicate that he had phlebitis during active duty.  
Rather, he reported that he was first treated for that 
disorder in 1982.  

The private and VA medical evidence addresses the onset of 
the right leg phlebitis.  The February 1982 Northeast Alabama 
Regional Medical Center hospitalization records clearly show 
that the appellant experienced swelling and pain in his right 
leg that began only a few days prior to admission and that 
the first diagnosis of thrombophlebitis of the right leg was 
made during that hospitalization.  Those hospital records, 
which are contemporaneous with the onset of symptomatology, 
are afforded the most probative weight as to when the chronic 
phlebitis of the right leg actually began.  Although some 
subsequent private medical records refer to the appellant 
having had his right leg venous disorder since 1981, that 
appears to be incorrect but, in any event, 1981 is after his 
July 1980 discharge from active service.   In light of the 
above, the preponderance of the competent and probative 
evidence shows that the chronic phlebitis of the right leg 
with venous obstruction was first shown after the appellant's 
period of active duty and that it is not otherwise related to 
his period of active duty.  See 38 U.S.C.A. §§ 1101, 1110, 
1111, 1137, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).

Having established that the chronic phlebitis of the right 
leg with venous obstruction is not related to the appellant's 
period of active duty, the next question is whether it is 
related to his subsequent service with the Alabama Army 
National Guard.  At the August 27, 1996, VA medical 
examination, the appellant reported that he had his first 
episode of phlebitis of the right leg after he joined the 
National Guard in 1982.  However, in his December 1996 VA 
Form 9, he acknowledged that thrombophlebitis was diagnosed 
in February 1982, prior to joining the National Guard the 
following month.  This is consistent with the medical 
evidence which first shows the venous disorder in February 
1982, when a few-day history of symptoms was reported.  The 
appellant, as a lay person, is not competent to determine 
when his thrombophlebitis began because he is not qualified 
to render an opinion on that matter.  See 66 Fed. Reg. at 
45,630 (to be codified as amended at 38 C.F.R § 3.159(a)).  
See also Espiritu, 2 Vet. App. at 494-95.   

The appellant underwent his Alabama Army National Guard 
enlistment examination on March 15, 1982, and entered the 
National Guard on March 20, 1982.  Although the lower 
extremities were noted to be normal on entrance examination, 
the hospital records show that he was to take medication (an 
anticoagulant) after his discharge from the February 1982 
hospitalization and various clinicians have more recently 
noted that the onset of the venous disorder was prior to the 
National Guard enlistment.  Thus, the competent and probative 
evidence unequivocally shows that the right leg venous 
disorder preexisted the appellant's periods of service with 
the Alabama Army National Guard from March 1982 to March 1985 
and from July 1987 to January 1996.  38 U.S.C.A. §§ 1111, 
1132, 1137 (West 1991); 38 C.F.R. § 3.303 (2001).

Although Dr. Urquhart said in a December 1995 statement that 
the appellant had had venous insufficiency of the right lower 
extremity since an "injury" in 1981, this history is 
unsupported by the other evidence.  The February 1982 
hospital records do not refer to any preceding injury by 
history or otherwise.  Rather they state that his symptoms 
were of "spontaneous onset."  In any event, July 1985 
diagnostic studies were reported to show extensive venous 
disease, and on the August 1, 1996, VA examination, the 
diagnosis was history of right deep vein thrombosis with 
post-phlebitic syndrome.  The Rating Schedule notes that 
post-phlebitic syndrome of any etiology is a disease of the 
veins.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).  
Therefore, the evidence shows that appellant's current right 
leg venous disability is due to a disease and not an injury, 
and it is not a "covered disease" for purposes service 
connection based on inactive duty training.  Thus, even if 
the disorder were aggravated during a period of inactive duty 
training, service connection could not be granted for such 
aggravation.  38 U.S.C.A. §§ 101, 1110, 1131 (West 1991 & 
Supp. 2001); 66 Fed. Reg. at 45,560 (to be codified as 
amended at 38 C.F.R § 3.6(a)); 38 C.F.R. §§ 3.1, 3.6 (2001).  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As to whether the left leg disability was aggravated during a 
period of active duty for training, there is no medical 
evidence showing such.  Although the appellant was admitted 
to Noble Army Community Hospital on October 16, 1988, for 
deep vein thrombosis while at Fort McClellan, this was while 
he was on a weekend drill, not on active duty for training, 
and he was transferred to the Northeast Alabama Regional 
Medical Center because the disorder was deemed not related to 
his military duties.  The other medical records do not show 
that he was on active duty for training during any episode of 
recurring or increased symptoms. 

The April 2001 VA examiner noted that there was evidence of 
an increased deficiency since the initial manifestation of 
the disease.  However, the examiner incorrectly noted that 
the appellant had been in service from 1977 to the 1990s, and 
made no distinction between the appellant's brief periods of 
active duty for training and the extensive remaining time 
when he was not on active duty for training.  Nevertheless, 
clarification of the examiner's opinion is not necessary.  To 
the extent that the examiner's opinion may be construed as 
indicating that there had been an increase in the severity of 
the disorder over the years, the examiner also stated that 
such was due to the natural progress of the disease.  There 
is no competent and probative evidence to the contrary, and 
the appellant's own belief, as stated in his VA Form 9, that 
his National Guard service greatly contributed to his present 
condition, is not probative as he is not competent to render 
such an opinion.  See 66 Fed. Reg. at 45,630 (to be codified 
as amended at 38 C.F.R § 3.159(a)); see also Espiritu, 2 Vet. 
App. at 494-95.  Thus, the preponderance of the competent 
evidence is against the claim.  

It is important for the appellant to understand that, even 
though he was in the National Guard for several years after 
he was first found to have vascular disease in his right leg, 
service connection for such a disease based on his Guard 
service is warranted only if it can be shown that a period of 
active duty for training (generally one two week period per 
year) resulted in there a permanent increase in the severity 
of the condition and that such increase was not due to the 
natural progress of the disorder.  The records treatment for 
the disorder do not show an increase coincident with a period 
of active duty for training but, even if they did, the 
relevant medical evidence indicates that such was due to the 
natural progression of the disease.  The evidence in this 
case is not equally balanced; rather the preponderance of the 
evidence is against the claim.  Accordingly, service 
connection for chronic phlebitis of the right leg with venous 
obstruction is not warranted.  38 U.S.C.A. §§ 101, 1110, 
1131, 1153, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. at 45,560 (to be codified as amended at 38 C.F.R § 
3.6(a)); 66 Fed. Reg. at 45,630-32 (to be codified as amended 
at 38 C.F.R § 3.159); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.306; 4.104, Diagnostic Code 7121 (2001).


ORDER

Service connection for chronic phlebitis of the right leg 
with venous obstruction is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

